 


 HR 4751 ENR: To make technical corrections to Public Law 110–229 to reflect the renaming of the Bainbridge Island Japanese American Exclusion Memorial, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4751 
 
AN ACT 
To make technical corrections to Public Law 110–229 to reflect the renaming of the Bainbridge Island Japanese American Exclusion Memorial, and for other purposes. 
 
 
1.Bainbridge Island Japanese American Exclusion MemorialSection 313 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229) is amended as follows: 
(1)In the heading of subsection (b), by striking Japanese American Memorial and inserting Japanese American Exclusion Memorial. 
(2)In the heading of subsection (c)(5)(C), by striking Japanese American Memorial and inserting Japanese American Exclusion Memorial. 
(3)In subsection (c)(5)(C), by striking Japanese American Memorial and inserting Japanese American Exclusion Memorial. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
